Citation Nr: 1433425	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  07-36 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, including, but not limited to, posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to April 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the RO in Huntington, West Virginia.  In that decision, the RO denied service connection for PTSD.  Jurisdiction of the claim was subsequently transferred to the RO in Winston-Salem, North Carolina.  

The Veteran testified at a hearing before a Veterans Law Judge at the RO in August 2013.  The transcript of that hearing is located in the Veteran's electronic (Virtual VA) file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of service connection for depressive disorder and anxiety are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no credible evidence to corroborate the alleged in-service stressors on which the Veteran's diagnosed PTSD is based.  

2.  There is clear and convincing evidence that the Veteran did not experience at least one of his claimed combat-related stressor.  




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (d), (f) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in April 2009 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter specifically explained what evidence is necessary to establish service connection for PTSD, and requested that the Veteran submit a stressor statement in support of his claim.  The letter also provided notice of information and evidence is needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The undersigned VLJ who conducted the March 2014 hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  Moreover, the VLJ specifically identified the elements of a claim for service connection for PTSD, and the appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), service personnel records (SPRs), and VA treatment records.  The Veteran has not identified any private treatment records relevant to his claim.  The Veteran had a compensation and pension examination provided on a fee basis for VA in July 2011.  Findings from that examination were based on a stressor not yet corroborated.  The Board remanded the case in in January 2014 for the purpose of stressor corroboration and an additional VA examination.  The Veteran was afforded another VA examination in June 2014, after the Veteran's stressor was found to be false.  Findings from the June 2014 physician's report are adequate for the purposes of deciding the PTSD claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Pertinent information related to the Veteran's stressors was received from the Army & Joint Services Records Research Center (JSRRC).  The agency of original jurisdiction (AOJ) substantially complied with the January 2014 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In addition, the RO made a formal finding in March 2014 of the lack of information required to corroborate the Veteran's stressors.  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.


II.  Service Connection - PTSD

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

A determination that a Veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a Veteran engaged in combat may include the Veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  The Court has held that receiving enemy fire or firing on an enemy can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

When there is a current diagnosis of PTSD, the sufficiency of a claimed in-service stressor is presumed.  Cohen, 10 Vet. App. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is still required.  38 C.F.R. § 3.304(f).  Credible supporting evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  This does not mean "that there be corroboration of every detail including the appellant's personal participation in the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where, as here, medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Veteran's STRs show some reports of nervous trouble and excessive worry.  See June 1986 Overseas Separation Screen; and August 1987 Report of Medical History.  Despite the Veteran's reports, no PTSD diagnosis was indicated in service; and, other STRs include the Veteran's report of no history of mental health concerns.  See November 1995 medical examination.  Also, the Veteran does not assert that his PTSD began during service.  In his August 2013 hearing transcript, the Veteran reported that his symptoms began about one year after he got out of service.  

There is, however, a post-service diagnosis of PTSD.  A March 2009 Mental Health PTSD Consultation Report of Psychological Assessment and Evaluation, prepared by a psychology technician,  provides a diagnosis of PTSD based on the following alleged stressors:

* During the Persian Gulf War, his ship (USS Towers) was sent to relieve the USS Stark, a ship that had been damaged as a result of hitting a land mine at sea.  The Veteran claimed to know several of the sailors who were killed aboard the USS Stark.  He stated that he felt as if his life were in danger for the entire seven months he was deployed to the Persian Gulf because of the presence of landmines in the water, and the recent incident involving the USS Stark.  He noted that his ship was under general quarters during this deployment. 

* While stationed in Greece, he and many of his fellow sailors were at a party the night before the change of command.  He stated that one of his close friends and her boyfriend were crossing the street after the party, when a drunk driver hit his friend with his vehicle, causing her body to hit the guardrail.  The Veteran indicated that he and others rushed over to her and he stated that her last words were, "It hurts."  He described himself as being "in pieces" after the accident, and stated that he was horrified by witnessing this event.  He further noted that his friend's body was kept in a freezer in their dining hall until it could be transported back to the United States.  

* The Veteran reported that while he was stationed in Charleston, a man jumped off of a bridge.  He stated that the man's body later washed up between his and another ship.  The Veteran reported that he was in charge of security on the day that the body was found, and was therefore responsible for the recovery of the body.  He described the body as bloated, and indicated that parts of the body were falling off during the recovery effort due to the amount of time that it had been in the water.  He also recalled that part of the man's face had been "eaten off by crabs."  

He stated that these experiences were associated with significant feelings of fear, helplessness, and horror.  The examiner indicated that the Veteran's experiences above meet DSM-IV criteria as traumatic events and concluded that the Veteran had PTSD as a result of his stressors.  

See also February 2010 and September 2013 VA outpatient treatment records from the Mental Health Clinic (MHC) in Greenville.  The September 2013 Axis I diagnosis indicates that the Veteran's PTSD is non-combat.  Depressive disorder and alcohol abuse were also noted.  Axis IV indicated that the Veteran's son was robbed at gun point, his daughter's friend was murdered, and his uncle died.  

A July 2011 VA examination report indicates that the Veteran has been diagnosed as having PTSD.  He reported to the examiner that he was in combat in the Persian Gulf in a war zone, but did not sustain any wounds.  

The Veteran reported the following stressor during the examination:

* He was on the USS Towers in Gulf waters for 6 months and his ship had to help another ship, the USS Starks because it was damaged by a land mine.  The Veteran reportedly saw some injured soldiers on the USS Starks.  He also witnessed a big hole of damage to that ship.  

* One day, a Russian ship came close to the Veteran's ship; soldiers were warned but the Russian ship turned away.  

* The Veteran also indicated that he had to be on constant vigilance for landmines and that he also witnessed others being wounded.

The examiner stated, "The traumatic event is supported by the following medical records:  DD214 dated confirms honorable discharge."  The examiner concluded that the Veteran's PTSD symptoms were more likely than not related to his exposure to trauma in the Gulf conflict.  

In this regard, the SPRs confirm that the Veteran served aboard the USS Towers from August 1987 to February 1988; and, significantly, JSRRC confirmed that the USS Stark incident occurred in May 1987, several months prior to the Veteran's arrival on the USS Towers.  JSRRC indicated, "The incident [aboard the USS Towers] listed by the Veteran is not recorded."  The report also indicates that the USS Stark was on a routine patrol in the central Persian Gulf on May 17, 1987 when shortly after 2100 hours, the ship was hit with two Exocet anti-ship cruise missiles fired by a single Iraqi F-1 Mirage fighter.  Thirty-Seven sailors aboard the USS Stark were killed.  Several ships were recorded as coming to the aid of the USS Stark, but the USS Towers is NOT one of them.  

Moreover, the JSRRC reviewed the 1987 command history submitted by the USS Towers, and determined that on January 1, 1987,the USS TOWERS was moored in Yokosuka, Japan.  She was underway to Pusan, Korea on March 18, 1987, returning to Yokosuka on April 9, 1987. On May 15, 1987, the ship conducted a dependents cruise to Shimoda, Japan and from May 15-19 was in the Shimoda Blackship Festival, celebrating the visit of Commodore Matthew Calbraith Perry's squadron to Japan in July 1853, and returned to Yokosuka on May 19, 1987.  On May 27, 1987, she was underway for Chinhae and Pusan, Korea, Kagoshima, Japan and returned to Yokosuka on June 19, 1987.  The ship remained in Japanese waters until October 31, 1987 when she moored in Subic Bay, Republic of the Philippines (RP), departing there on November 9, 1987 for the Indian Ocean where she remained for the remainder of 1987.  

Based on the above findings, the Board concludes that the Veteran's stressor statements are false.  The incident described by the Veteran is not recorded; and, moreover, the command history for the USS Towers shows where the ship was during 1987, and it was not involved in the May 1987 Stark incident.  

Regarding his other claimed stressors above, the Veteran was asked in the April 2009 duty-to-assist letter to provide specific dates and names of people involved, as well as any other specific evidence, but he did not respond to that request.  At his August 2013 hearing, the Veteran indicated that he had previously submitted a buddy statement which would corroborate his account of his stressors; however, there is no such statement of record, and even if there was such a statement, it would be outweighed by the objective evidence of record, which affirmatively shows that the Veteran was not involved in the May 1987 USS Stark incident.  

The Veteran is competent to testify as to his in-service stressors as well as his current manifestations, however, to the extent that the Veteran has contended that he has experienced the stressors summarized above, these statements lack credibility and, therefore, are accorded no probative weight.  Also, the July 2011 examination is not probative because the PTSD diagnosis is based on false statements and uncorroborated stressors.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise lacks probative value).

Moreover, at his VA examination in June 2014, the Veteran reported symptoms that were inconsistent with the other evidence of record.  The examiner noted, "...the Veteran's presentation during this evaluation indicates inaccurate self-report.  The examiner further noted the following:

The Veteran endorsed high levels of symptoms not typically seen in psychiatric patients and also endorsed symptoms that are not consistent with actual mental health disorders.  The Veteran also reported information inconsistent with chart review.  In today's examination the Veteran reported experiencing persistent hallucinations over the past 3-4 years although his [mental health] providers have consistently reported that the Veteran denied hallucinations.  

Because of the Veteran's reported inconsistencies, the examiner was unable to provide a diagnosis of PTSD.  The examiner also reviewed the entire record and documented pertinent STRs which noted the Veteran's complaints in service as well as VA treatment records identified above.  The examiner also noted that the Veteran's stressors could not be corroborated.  

This matter turns on whether the Veteran's PTSD is a result of claimed in-service stressors, and not whether the Veteran has a diagnosis of PTSD.  Thus, the June 2014 examiner's lack of a PTSD diagnosis does not render the examination inadequate given that there are other medical records showing a diagnosis of PTSD.  Moreover, the June 2014 examination was provided after there was affirmative evidence to contradict the Veteran's reported involvement in the rescue of the USS Stark.

The Board has determined that the Veteran's statements regarding his in-service stressors are not credible as they are inconsistent with other evidence of record and were made under circumstances indicating bias or self-interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006).  Moreover, the Veteran's reported stressor aboard the USS Towers involving the USS Stark has been found to be false based on affirmative evidence from the Navy that the Veteran was not aboard the USS Towers at the time of the USS Stark incident in May 1987.  As such, the Veteran's lay assertions in this regard are not credible.  Similarly, the Veteran's reports as to the other reported in-service stressor are less credible and persuasive in light of the Veteran's lack of credibility.

Moreover, the JSRRC's report determined that the Veteran was not in a combat zone at the time of the alleged stressors noted above.  This situation is therefore distinguishable from circumstances in which official records corroborate combat-related events and the veteran's assignment at or near the location of the documented events and therefore every detail of the veteran's involvement need not be corroborated.  See Pentacost v. Principi, 16 Vet. App. 124, 128 (2002); see also Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Here, the Veteran's reports about what he saw and experienced are so inconsistent with objective evidence to the contrary that it is not possible to infer corroboration of the Veteran's involvement with regard to any of his reported stressors.  

Finally, the Veteran's other stressors are too vague to corroborate, and the Veteran did not provide the necessary information requested by the RO that, if submitted, may have warranted a JSRRC search.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

For these reasons, the preponderance of the evidence is against the claim and service connection for PTSD is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

ORDER

Service connection for PTSD is denied.  


REMAND

The Veteran has been diagnosed with a depressive disorder and anxiety.  In the January 2014 Board remand, the VA examiner was instructed to opine as to whether the Veteran had any psychiatric diagnoses other than PTSD, and if so, whether they are related to service.  The June 2014 VA examiner was unable to provide a diagnosis of any psychiatric disorder without resorting to mere speculation because of the Veteran's inaccurate reporting history.  The examiner noted that the Veteran endorsed an unusual number of affective/psychotic, neurological, low intelligence, amnesic/ and total symptoms suggesting he may have embellished his self-report.  Yet, the examiner also noted on the report that the Veteran's validity scales of the "PAI" profile indicate a likely distortion in the clinical picture which may indicative of an extremely negative self-evaluation, a "cry for help," or deliberate distortion with a possibility of malingering.  

The examiner noted the Veteran's in-service complaints of nervous trouble and depression and excessive worry in June 1986, August 1987 and January 1998, as well as his post-service diagnoses of depressive disorder and anxiety; yet, found no current diagnosis and indicated that it was speculative to find otherwise despite the fact that he did not completely rule out the possibility of a psychiatric diagnosis.  The June 2014 examination is not adequate for the purpose of determining the Veteran's current disability.  While the examiner is unable to evaluate the Veteran's symptoms, it appears that there is some acknowledgement of a mental disability present which must be determined in order to adequately evaluate the claim.  In this regard, the examiner did not reconcile his lack of a diagnosis (other than alcohol abuse which is not service-connectable) with the other evidence of record, which suggests that the Veteran has a depressive disorder and anxiety.  Importantly, the Veteran need not be constantly "depressed" or "anxious" all the time in order to find that the diagnosis exists.  Thus, the examiner's finding that the Veteran reported depression on some occasions, and denied depression on other occasions does not, in and of itself  provide an adequate basis to find against a diagnosis of depression.  

At the July 2011 VA examination, the Veteran reported that he began drinking at age 22 for unknown reasons.  The examiner indicated that the Veteran was still abusing the substance.  This evidence suggests that the Veteran began drinking heavily in service; and, while his alcohol abuse is due to wilful misconduct and not in the line of duty, it could be a sign of self-medication for an underlying anxiety disorder and/or depression.  

VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).  Moreover, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the 2014 VA medical examination report provides no diagnosis, yet no consideration was given as to why prior depression and anxiety diagnoses were not probative.  It is clear that the Veteran's PTSD diagnoses are not probative because they are based on false statements and/or uncorroborated stressors; however, corroboration of a stressor is not an element of a service connection claim involving psychiatric disorders other than PTSD.  

Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran must be re-examined to determine the current nature and likely etiology of all psychiatric disorders other than PTSD.  Since the claim is being returned, the Veteran's electronic file should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic record all recent VA medical records not currently of record.  

2.  With appropriate authorization from the Veteran, obtain any identified private treatment records concerning treatment for a psychiatric disability other than PTSD.  

3.  Schedule the Veteran for a VA examination by a psychiatrist to determine the current nature and likely etiology of his psychiatric disorder(s) other than PTSD, if any.  The examiner should determine whether the Veteran has a depressive disorder and/or an anxiety disorder, and any other psychiatric disorder other than PTSD.  

If the examiner provides a diagnosis of anxiety disorder and/or depressive disorder and/or any other psychiatric disorder other than PTSD, the examiner should opine as to whether it is at least as likely as not that the Veteran's psychiatric disorder(s) were incurred in, or are otherwise related to, service.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination(s).  If the examiner finds against a diagnosis of anxiety disorder and/or depressive disorder, then the examiner is specifically asked to reconcile the findings from the June 2014 examination with VA treatment records noting anxiety disorder and depressive disorder.  

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Ensure that all development action has been completed in accordance with the above directives.  If any examination report is insufficient, it must be returned to the examiner for corrective action.  The examiner should not invoke the phrase "without resort to mere speculation" without explaining the basis for such an opinion.  For example, if the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease or disorder was incurred in service, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

5.  After any further development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


